 In the Matter of ESTON CHEMICALS, INC.andOIL WORKERS INTER-NATIONAL UNION, LOCAL 128, CIOCase No. 21-R-3240.-Decided May 17, 1946Mr. Alfred M.Esberg,of Los Angeles,Calif.,for the Company.Mr. R. E. Warren,ofLong Beach,Calif., for the CIO.Mr. Louis Boldrini,of Glendale,Calif., for the UMW.Mr. Robert J. Freehling,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon apetitionduly filed by Oil WorkersInternationalUnion Local128,CIO, herein called the CIO,alleging that a question affectingcommerce had arisen concerningthe representation of employees of EstonChemicals,Inc.,'Los Angeles,California,herein called the Company, theNational Labor Relations Board provided for an appropriate hearing upondue notice beforeWilliam T. Whitsett,Trial Examiner.The hearingwas held at Los Angeles, California,on April 9,1946.The Company,the CIO,and District50,UnitedMineWorkers of America, A. F. L.,herein calledtheUMW,appearedand participated.All parties wereafforded full opportunity to be heard,to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties'were afforded opportunity to file briefswith the Board.'Itwas stipulated at thehearing thatthe name of the Company bad been changed fromPittsbergChemical CompanytoEstonChemicals,Inc., on or about March 1, 194668 N. L. R. B., No. 13.101 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THEBUSINESS OF THE COMPANYEston Chemicals, Inc., is engaged in the manufacture of chemicalsat its plant located in Los Angeles, California. The Company stipulatedthat in 1945, it obtained chemical raw materials, valued in excess of$10,000, from sources outside the State of California; and that duringthe same period, it manufactured and distributed to customers locatedoutside the State finished products, valued at more than $10,000.We find the Company is engaged in commerce within the meaning ofthe National Labor Relations Act.IT.THE ORGANIZATIONSINVOLVEDOilWorkersInternationalUnion, Local 128, affiliated with the Con-gress of IndustrialOrganizations, is a labor organization admitting tomembership employeesof the Company.District50,UnitedMineWorkers of America, affiliated with theAmerican FederationofLabor, is a labor organization admitting tomembership employeesof the Company.III.THEQUESTION CONCERNING REPRESENTATIONBy letter dated February 22, 1946, the CIO advised the Companythat a majority of its employees at the Los Angeles, California, plantwere members of the CIO and requested a conference to initiate col-lective bargaining negotiations. The Company, by letter dated February26, 1946, declined to participate in a conference because of an existingcontract with the UMW. The CIO filed its petition on February 21, 1946.On June 13, 1945, the UMW and the Company entered into a col-lective bargaining contract which is to expire on June 13, 1946 2 Thecontract is renewableautomatically from year to year, unless either partyserves written notice of termination 30 days prior to any anniversarydate.Neither party has given such notice to terminate, and the Companyand the UMW contend that the contract constitutes a bar to the presentproceeding. However, inasmuch as the CIO presented its rival claim and2 Thepresent contractsupplanted one for a 2-year period entered into by the UMW andthe Company on February 15, 1943,renewableautomatically thereafter from year to year,unlessnoticeof terminationwas served 30 days prior to any anniversary date. The automaticrenewalof that contract in February 1945, necessitated the dismissal of a petition by theCIO, filed with the Board on February 13, 1945, in Case No. 21-R-2681. ESTON CHEMICALS, INC.103filed its petition before the effective automatic renewal notice date, it isclear, under well established principles of the Board, that the contractcannot act as a bar to an election at this time.3A statement of a Board agent, introduced into evidence at the hearing,'indicates that the CIO represents a substantial number of employeesin the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accord with the agreement of the parties, that all pro-duction and maintenance employees of the Company, excluding office andclerical employees and all supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V.THE DETERMINATIONOF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by an election by secret ballot among employees inthe appropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations - Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Eston Chemicals, Inc.,Los Angeles, California, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the date"Matter of Peerless Stages,The,62N.L.R B. 1514;Matter of Joseph Dyson &Sono, Inc,60 N. L R B 867; andMatterof Little RockFurnitureManufacturingCompany,60N L R B 5504The Field Examiner reported that the CIOsubmitted18 cards,bearing the names oft6 employees, listed on the Company's Pay roll of March 11, 1946, and that there areapproximately 20 employees in the appropriateunit.The UMW reliesupon its contract asesidence ofits interest in this proceeding. 104DECISIONSOF NATIONALLABOR RELATIONS BOARDof this Direction, under the direction and supervision of the RegionalDirector for the Twenty-first Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Article III, Sections10 and 11,of said Rules and Regulations,among employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direction,including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off,and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whether theydesire to be represented by Oil Workers International Union, Local 128,CIO, or by District 50, United Mine Workers of America, A. F. L.,for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.